Title: Randolph Harrison to Thomas Jefferson, 17 February 1818
From: Harrison, Randolph
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Clifton
17th Feby 1818
                    
                    I have delayed longer than was necessary, to return to you the subscription for the central college, in the hope of obtaining further donation, & for the last three weeks, on acct of a fall which has given so much pain as to render me unable to write.
                    You will find enclosed the subscription which I held, together with one which was conveyed to me by Mr George N: Skipwith. There is one in the hands of Mr Baker, unless h it has been conveyed, which in addition to these, will I believe make the sum total from this county. Let me avail myself of this occasion to assure you of the pleasure I feel, in hearing by Mr T:JR: that you enjoy good health.
                    
                        with  respect & esteem 
                        Randolph Harrison
                    
                